ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                  People v. Hill, 2011 IL 110928




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JOHNNIE
Court:                     HILL, Appellant.



Docket No.                 110928
Filed                      October 27, 2011
Rehearing denied           January 23, 2012
Held                       An appeal complaining of the State’s tardiness in filing its Rule 416(c)
(Note: This syllabus       notice of intent to seek the death penalty was dismissed as moot where
constitutes no part of     this did not influence the 60-year murder term which was imposed and
the opinion of the court   where the death penalty had been abolished.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Nicholas
                           Ford, Judge, presiding.



Judgment                   Appeal dismissed.
Counsel on              Michael J. Pelletier, State Appellate Defender, and Alan D. Goldberg,
Appeal                  Deputy Defender, of the Office of the State Appellate Defender, and
                        Steven W. Becker, of Becker Stephenson LLC, all of Chicago, for
                        appellant.

                        Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
                        State’s Attorney, of Chicago (Alan J. Spellberg, Annette Collins and
                        Sally L. Dilgart, Assistant State’s Attorneys, of counsel), for the People.




     PER CURIAM
                                           OPINION

¶1        After brief oral arguments, this court conferred and decided unanimously that defendant
     Johnnie Hill’s appeal is moot, with an order to follow. This is that order.
¶2        On November 17, 2001, Tamara Miller died of head injuries after she was beaten,
     stripped naked, and pushed out the bedroom window of her ninth-story apartment. Hill, the
     father of Miller’s four-year-old daughter and the subject of a protective order obtained by
     Miller, was charged with first degree murder (720 ILCS 5/9-1(a)(1) (West 2000)), home
     invasion (720 ILCS 5/12-11(a)(2) (West 2000)), residential burglary (720 ILCS 5/19-3(a)
     (West 2000)), and robbery (720 ILCS 5/18-1(a) (West 2000)).
¶3        The defendant was arraigned on December 31, 2001. On September 4, 2002, 247 days
     later, the State filed a notice of intent to seek the death penalty. On July 24, 2006, the
     defendant filed a motion to strike the State’s notice as untimely under Supreme Court Rule
     416(c), which requires such a notice to be filed within 120 days after arraignment. Ill. S. Ct.
     R. 416(c) (eff. Mar. 1, 2001). The trial court denied the defendant’s motion.
¶4        At the guilt phase, a jury found the defendant guilty of first degree murder and home
     invasion. The defendant waived his right to a jury for the eligibility and sentencing phases
     of his trial. The trial court then found the defendant eligible for the death penalty because he
     had committed murder in violation of a protective order. Following a sentencing hearing, the
     trial court sentenced the defendant to 60 years’ imprisonment. The trial judge stated that he
     considered all the evidence in aggravation and mitigation, and mentioned some of the
     evidence that affected his sentencing decision. There is nothing in the record to indicate this
     decision was influenced by the fact that the defendant was death-eligible. The defendant
     appealed.
¶5        The appellate court affirmed the defendant’s convictions and sentence. The defendant
     appealed again, and this court granted his petition for leave to appeal. Ill. S. Ct. R. 315(a)
     (eff. Feb. 26, 2010).
¶6        The existence of an actual controversy is an essential requisite to our jurisdiction. In re

                                               -2-
     Andrea F., 208 Ill. 2d 148, 156 (2003). We cannot decide any case in which our judgment
     would be wholly advisory and ineffectual for want of a concrete dispute. People ex rel. Black
     v. Dukes, 96 Ill. 2d 273, 276 (1983). That is, we will not consider abstract, hypothetical, or
     moot questions. Steinbrecher v. Steinbrecher, 197 Ill. 2d 514, 523 (2001). The mootness
     doctrine provides that we must dismiss an appeal when the issues involved have ceased to
     exist because intervening events have made it impossible for us to grant effectual relief. In
     re A Minor, 127 Ill. 2d 247, 255 (1989).
¶7        Here, the defendant asks this court to vacate his sentence and remand for a new
     sentencing hearing because the trial court erred in denying his motion to strike the State’s
     notice of intent. According to the defendant, Rule 416(c), like all of our court rules, is
     enforceable as written, and the trial court sanctioned its violation by allowing the State to file
     its notice past the 120-day deadline. As the State correctly notes, however, the defendant is
     challenging an alleged misinterpretation of a capital case rule when he did not receive a
     capital sentence. There is no evidence to suggest that the trial court’s decision to impose a
     term of years was influenced in any way by the defendant’s eligibility for the death penalty,
     and his argument to the contrary is speculative. The trial court’s decision was an intervening
     event that made it impossible to grant the defendant relief from the State’s purported
     violation of Rule 416(c). This appeal is moot.
¶8        Further, the so-called public interest exception to the mootness doctrine does not apply.
     Under that exception, we may review an otherwise moot issue when it is a question of public
     importance, it is a question that is likely to recur, and it is a question upon which an
     authoritative determination from this court is needed. See People v. Jackson, 231 Ill. 2d 223,
     227 (2008). Here, though the interpretation of one of our court rules normally may present
     a question of public importance, Rule 416(c) is a capital case rule, and the General Assembly
     abolished the death penalty earlier this year. Pub. Act 96-1543 (eff. July 1, 2011) (adding 725
     ILCS 5/119-1). Accordingly, it is a question that is not likely to recur, and our determination
     of what this now-superseded rule requires is not necessary.

¶9       Appeal dismissed.




                                                -3-